 

Exhibit 10.1

 



EXECUTION VERSION

 

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of November 27, 2019, by and among PLUG POWER INC., a Delaware corporation
(“Plug Power”), EMERGENT POWER INC., a Delaware corporation (“Emergent”),
EMERGING POWER INC., a Delaware corporation (“Emerging”, and individually or
collectively with Plug Power and Emergent as the context may require,
“Borrower”), and GENERATE LENDING, LLC, a Delaware limited liability company
(the “Lender”).

 

WHEREAS, Borrower and Lender are parties to a Loan and Security Agreement dated
as of March 29, 2019 (as amended by the First Amendment to Loan and Security
Agreement, dated as of March 29, 2019, the Second Amendment to Loan and Security
Agreement, dated as of August 6, 2019, the Third Amendment to Loan and Security
Agreement, dated as of September 6, 2019, and as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time,
including by this Amendment, the “Loan Agreement”), pursuant to which Lender has
made a term loan facility available to Borrower; and

 

WHEREAS, Borrower has requested that Lender establish an Incremental Term Loan
Commitment pursuant to Section 2.7 of the Loan Agreement, and subject to the
terms and conditions set forth in this Amendment, Lender has agreed to so
establish an Incremental Term Loan Commitment.

 

WHEREAS, Borrower and Lender have agreed to modify certain provisions of the
Loan Agreement as more particularly set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.       Capitalized Terms; Effective Date. Capitalized terms used in this
Amendment which are not otherwise defined herein shall have the meanings
assigned thereto in the Loan Agreement, as modified by this Amendment. Except as
expressly provided to the contrary herein, all modifications to the Loan
Agreement set forth herein shall be effective as of the date of this Amendment.

 

2.       Amendment. The Loan Agreement, including the Recitals thereto, is
hereby amended as follows:

 

(a)                Section 2.1 of the Loan Agreement is hereby amended by
deleting the first sentence appearing in clause (d) in its entirety and
substituting in lieu thereof the following new first sentence to read in its
entirety as follows:

 

“At any time that any amount shall be payable to Borrower from a Project
Restricted Account, including any cash collateral released therefrom, Borrower
shall cause such amount to be paid directly to the Lender at the Lender Account;
provided, that Borrower agrees to use commercially reasonable efforts to provide
Lender with written notice of any such payment by electronic mail at
plugpayments@generatecapital.com (which notice may be provided prior to or
contemporaneously with the making of such payment); provided, further, that any
failure to provide such written notice shall not be deemed an Event of Default
pursuant to Section 9.2 hereof.”

 





 

 



(b)                Section 7.13 of the Loan Agreement is hereby amended by
inserting the following new sentence at the end of clause (b) appearing therein
to read in its entirety as follows:

 

“For the avoidance of doubt, Borrower hereby agrees to use commercially
reasonable efforts to provide Lender with written notice of any such payment,
release or deposit, as applicable, or any other payment made or to be made to
the Lender or Lender Account pursuant to this Agreement, in each case, by
electronic mail at plugpayments@generatecapital.com (which notice may be
provided prior to or contemporaneously with the making of such payment, release
or deposit); provided, however, that any failure to provide such written notice
shall not be deemed an Event of Default pursuant to Section 9.2 hereof.”

 

(c)                Schedule 2.1(d)(iii) of the Loan Agreement is hereby restated
in its entirety as set forth in Schedule 2.1(d)(iii) hereto.

 

3.       Incremental Term Loan Commitment.

 

(a)       Lender hereby agrees to make an Incremental Term Loan to Borrower on
the Incremental Effective Date in Dollars in an aggregate principal amount of
Twenty Million and No/100 Dollars ($20,000,000.00), on the terms set forth
herein and in the Loan Agreement (as amended hereby), and subject to the
conditions set forth herein. The Incremental Term Loan shall be deemed to be a
“Term Loan” as defined in the Loan Agreement (as amended hereby) for all
purposes of the Loan Documents having terms and provisions identical to those
applicable to the Term Loan outstanding immediately prior to the Incremental
Effective Date.

 

(b)       The Incremental Term Loan shall be made as a single borrowing on the
Incremental Effective Date.

 

4.       Conditions to Effectiveness. This Amendment shall become effective upon
the prior or concurrent satisfaction of each of the conditions specified below
(such date, the “Incremental Effective Date”):

 

(a)       Borrower and Lender shall have each received one or more counterparts
of this Amendment, duly executed, completed and delivered by Borrower and
Lender;

 

(b)       Lead Borrower shall have delivered to Lender, (1) a Note evidencing
the Incremental Term Loan, issued by the Borrower, (2) an Advance Request, duly
executed by Lead Borrower’s Chief Executive Officer or Chief Financial Officer,
and (3) a Disbursement Authorization Letter, executed by the Borrower and
including all appropriate attachments thereto;

 

(c)       Lender shall have received an executed secretary’s certificate from
Borrower, attaching and certifying (i) certified copies of resolutions of
Borrower’s board of directors or other governing body evidencing approval of the
Incremental Term Loan Commitment, (ii) certified copies of the Certificate of
Incorporation and the Bylaws, as amended through the date hereof, of Borrower,
(iii) a certificate of good standing for Borrower from its state of
incorporation and similar certificates from all other jurisdictions in which it
does business and where the failure to be qualified would have a Material
Adverse Effect, and (iv) incumbency;

 

(d)        At the time of and immediately after giving effect to this Amendment,
the representations and warranties of Borrower set forth in this Amendment and
the other Loan Documents shall be true and correct in all material respects with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date;

 





 

 

(e)       At the time of and immediately after giving effect to this Amendment,
no Default or Event of Default shall have occurred and be continuing or shall be
caused by the transactions contemplated by this Amendment; and

 

(f)       Borrower shall have paid (i) Lender the Incremental Closing Fee
applicable to the Incremental Term Loan, in an amount of $200,000, which amount
shall be paid to Lender in immediately available funds, and which fee shall be
fully earned as of the date hereof and non-refundable, and (ii) all other fees
and expenses of Lender in connection with the negotiation, preparation,
execution and delivery of this Amendment and the Loan Document (including,
without limitation, the fees and expenses of counsel to Lender).

 

5.       Certification of Lead Borrower. On behalf of the Lead Borrower, the
undersigned, solely in his capacity as Chief Financial Officer of Lead Borrower,
and not in any individual capacity, and without personal liability, hereby
certifies in the name and on behalf of Lead Borrower that, as of the date hereof
all conditions set forth in each of Section 2.7(a) and Section 4 of the Loan
Agreement have been satisfied with respect to the Incremental Term Loan.
Borrower and Lender hereby agree that the certification set forth in this
Section 5 is intended to fulfill, and once this Amendment is executed and
delivered by the undersigned does fulfill, the requirement set forth in Section
2.7(c)(ii) with respect to the Incremental Term Loan made pursuant to this
Amendment.

 

6.       No Other Modifications; Reaffirmation by the Borrower. Except as
expressly modified hereby, the terms of the Loan Agreement shall remain in full
force and effect in all respects, and Borrower hereby reaffirms its obligations
under the Loan Agreement, as modified by this Amendment, and under each of the
other Loan Documents to which it is a party.

 

7.       References. All references in the Loan Agreement to “this Agreement,”
“herein,” “hereunder” or other words of similar import, and all references to
the Loan Agreement in the other Loan Documents, or any other document or
instrument that refers to the Loan Agreement, shall be deemed to be references
to the Loan Agreement as amended by this Amendment.

 

8.       Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAW PROVISIONS.

 

9.       Counterparts; Electronic Delivery. This Amendment may be executed in
one or more counterparts (all counterparts together reflecting the signature of
all parties) each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Delivery by any party to
this Amendment of its signatures hereon through facsimile or other electronic
image file (including .pdf) (i) may be relied upon as if this Amendment were
physically delivered with an original hand-written signature of such party, and
(ii) shall be binding on such party for all purposes.

 

10.       Successors. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

11.       Final Agreements. This Amendment represents the final agreement of
Borrower and Lender with respect to the subject matter hereof, and may not be
contradicted, modified or supplemented in any way by evidence of any prior or
contemporaneous written or oral agreements of Borrower and Lender.



 

[Remainder of page intentionally blank; signature pages follow.]

 





 

 



IN WITNESS WHEREOF, Borrower and Lender have caused this Amendment to be duly
executed by their duly authorized officers, under seal, all as of the date first
above written.

 

  BORROWER:       PLUG POWER INC.         By: /s/ Paul B. Middleton   Name:  
Paul B. Middleton   Title: Chief Financial Officer         EMERGING POWER INC.  
      By: /s/ Paul B. Middleton   Name: Paul B. Middleton   Title: Treasurer    
    EMERGENT POWER INC.       By: /s/ Paul B. Middleton   Name: Paul B.
Middleton   Title: Treasurer  

 

[Signatures continue on following page.]

 



FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

SIGNATURE PAGE

 





 

 

  LENDER:         GENERATE LENDING, LLC,   a Delaware limited liability company
              By: /s/ Matan Friedman   Name:   Matan Friedman   Title: Manager

 

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

SIGNATURE PAGE

 





 

 

Schedule 2.1(d)(iii): Amortization Schedule

 

[The schedule has been omitted because it is not material to an investment
decision. Plug Power Inc. will furnish supplementally a copy of the schedule to
the Securities and Exchange Commission upon request.]

 





 